UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1202



SANDRA D. LYNCH,

                                              Plaintiff - Appellant,

          versus


IKON OFFICE SOLUTIONS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn, III,
Magistrate Judge. (CA-04-81)


Submitted:   July 29, 2005                 Decided:   August 26, 2005


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra D. Lynch, Appellant Pro Se. Sheri Lea Roberson, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sandra D. Lynch appeals the district court’s order*

granting    summary    judgment   to    the    Defendant    on   her    claims   of

employment discrimination and retaliation based on race, gender,

and disability, under Title VII of the Civil Rights Act of 1964, 42

U.S.C.   §§    2000e   to   2000e-17    (2000),    and     the   Americans    with

Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2000).                     We have

reviewed the record and find no reversible error.                  Accordingly,

while we grant Lynch’s motion to submit the case on briefs without

oral argument, we affirm for the reasons stated by the district

court.     See Lynch v. Ikon Office Solutions, Inc., No. CA-04-81

(W.D.N.C. Feb. 16, 2005).          We deny Lynch’s motion for summary

disposition, deny Lynch’s motion to compel and for sanctions, and

deny as moot Lynch’s motion to expedite the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




     *
      The case was decided by a magistrate judge with the parties’
consent. See 28 U.S.C. § 636(c) (2000).

                                       - 2 -